Citation Nr: 1315690	
Decision Date: 05/13/13    Archive Date: 05/15/13

DOCKET NO.  06-30 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for status post operative right arm vein and artery removal (antecubital and radial veins and radial artery).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, N.W., and J.W.


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from July 1961 to August 1969 and from March 1972 to February 1991.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that, in pertinent part, denied service connection for residuals of a right arm injury and denied the Veteran's request to reopen his previously denied claim for service connection for oral herpes.  Jurisdiction of the Veteran's case is currently with the RO in North Little Rock, Arkansas. 

In August 2008, the Veteran, with his wife and son, testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In a March 2009 decision, the Board reopened the Veteran's previously denied claim for service connection for oral herpes.  At that time, the Board remanded that reopened claim, and the claim for service connection for residuals of a right arm injury to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.

In June 2011, the Board remanded the Veteran's case to the RO via the AMC for further evidentiary development.

In a December 2012 decision, the Board denied the Veteran's claim for service connection for oral herpes.  At that time, the Board remanded his claim for service connection for residuals of a right arm injury to the RO via the AMC for further development.

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.



REMAND

The Veteran asserts that he has right arm weakness and pain due to his right arm infection in service.  The January 2013 VA examination report contains an insufficient opinion that requires clarification.

The record shows that the Veteran was hospitalized for injuries sustained in a July 1988 motor vehicle accident.  He developed a septic infection involving his right radial artery and vein.  On July 19, 1988, the Veteran underwent stripping of the infected forearm artery and vein from his right arm (see claims file vols. #1, 2, 3, 6 or 15).  

A pathology report dated 22 July 1988  describes multiple specimens obtained on 19 July 1988 that include two segments of the right radial artery, one segment of the right antecubital vein, and skin from the right radial arterial line site (see claims file vols. #1, 6 or 14).  The microscopic diagnoses included partial resection of the right antecubital vein and right radial artery and vein, thrombosis and acute phlebitis.  

An August 1988 discharge summary shows that a 10 to 12 centimeter segment of the Veteran's right radial artery was stripped out (see claims file vols. # 1, 2, 6 or 8).  

The January 2013 VA examiner noted review of a pathology report dated 18 July 1988 indicating that 3 pieces of skin hair bearing tissue as a consequence of debridement of the right arm were examined.  Acute inflammatory changes were noted.  The VA examiner commented that there was no evidence of arteries and/or veins removed from the Veteran's arm that should have been noted on the pathology report since all tissue needs to be evaluated.   Upon clinical evaluation and review of diagnostic tests, the VA examiner opined that the Veteran did not have diagnosed right upper extremity neurological disability. 

However, the VA examiner evidently did not review the relevant records and the Board cannot rely on his opinion.  The service treatment records show that, on July 19, 1988, the Veteran underwent surgical stripping of his infected forearm artery and vein of his right arm.  The July 22, 1988 pathology record describes analysis of specimens from that procedure.  The VA examiner's opinion thus relies on inaccurate information and requires further clarification prior to Board consideration of the Veteran's claim on appeal.

Accordingly, the case is REMANDED for the following action:

1. The entire claims file, to include a copy of this REMAND should be returned to the January 13, 2013 VA examiner (or another similarly qualified VA physician) and the examination report should note review of the file.  

The examiner should review the records of the Veteran's July 19, 1988 operative report of surgical stripping of his infected forearm artery and vein (see claims file vols. #1, 2, 3, 6 or 15) and the July 22, 1988 pathology report from that procedure (see claims file vols. #1, 6, or 14).

The examiner should clarify whether the Veteran underwent removal of antecubital and radial veins and radial artery of the right arm.  If so, the VA examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any current neurological or other disability due to treatment for the right arm infection, or whether such a finding is unlikely (less than a 50 percent probability).  

A rationale should be provided for all opinions offered.

2. If any benefit on appeal remains denied, issue a supplemental statement of the case.  Then, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


